Name: Commission Regulation (EEC) No 2801/91 of 24 September 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 9. 91 Official Journal of the European Communities No L 270/5 COMMISSION REGULATION (EEC) No 2801/91 of 24 September 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 27 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. Ã 2) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 270/6 Official Journal of the European Communities 26. 9 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 0701 90 511 0701 90 59 ] 0702 00 101 0702 00 90) 0703 10 19 0703 20 00 ex 0703 90 00 New potatoes Tomatoes Onions (other than seed) Garlic Leeks 56,54 38,45 18,15 241,92 31,69 2391 1623 766 10217 1342 448,47 304,23 143.60 1914,10 249.61 116,16 78,80 37,19 495,81 65,25 393,69 268,45 126,72 1 689,03 221,05 12706 8752 4131 55070 7103 43,41 29,49 13,92 185,56 24,39 86438 58977 27839 371 064 48368 130,84 88,81 41,92 558,79 73,54 39,51 26,93 12,71 169,44 22,07 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 ex 0704 10 10 } ex 0704 10 901 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 101 0705 1 1 90 ] ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 111 0707 00 191 0708 10 101 0708 10 901 Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) 111,88 53,72 23,05 65,16 48,42 65,45 45.32 32,74 54.33 48,95 177,91 4727 2267 975 2755 2050 2767 1923 1384 2302 2067 7514 881,91 423,88 182,88 516,83 382,57 519,12 357,88 259,75 429,62 387,32 1 407,65 229,55 110,06 47,36 133,86 99,63 134,46 93,59 67,27 111,96 100,33 364,62 781,19 374,08 160,54 453.71 337,79 455.72 315,84 228,02 379,00 341,78 1 242,13 24749 11735 5181 14643 10913 14708 10133 7359 12152 11143 40499 86.13 41,29 17,70 50,03 37.24 50.25 34,99 25.14 41,89 37,55 136,46 171354 82719 35248 99614 73939 100055 69174 50 064 83107 75086 272885 258,72 124,09 5335 150,79 112,24 151,46 105,45 75,78 126,19 113,07 410,94 78,54 37.72 16,11 45,53 33.73 45,73 31,22 22,88 37,58 34,28 124,61 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 0708 20 101 0708 20 901 0708 20 101 0708 20 901 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ) ex 0804 40 90 J Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes , whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 110,44 86.96 40,17 76,11 502,37 302.03 60,41 63,90 453.04 68,57 151.15 59.97 72,78 87.98 37,46 33,61 123.16 4671 3672 1701 3221 21217 12787 2551 2705 19134 2896 6399 2536 3080 3716 1582 1419 5202 877,75 688,79 317,44 598.42 3974,78 2386,34 477,97 504,88 3584,48 542,54 1 194,24 475,68 573,11 694,15 296.43 265,95 974,52 227,02 178.47 82,67 156,61 1 029,59 621.48 123,80 131.48 928.49 140,53 311,01 123,20 149,64 180,34 76,78 68,88 252,43 769,50 606,54 280,28 531,31 3507,40 2107,02 421.77 445.78 3162,98 478,75 1 054,46 417,58 502,35 612,04 261,57 234,68 859,93 24775 19724 9055 17132 114357 68076 13751 14403 103128 15609 34069 13477 15180 18967 8 528 7651 28037 84,86 66.72 30,90 58,50 385,34 232,31 46,33 49,15 347,50 52,59 116,26 46,05 55,82 67,47 28.73 25,78 94,47 168 853 133437 61351 116646 770 543 461 204 92658 97577 694879 105177 230809 91683 112490 135667 57466 51557 188918 255,66 201,07 93,13 176,44 1 160,37 700,14 139,53 148,13 1 046,43 158,38 350,38 138,78 168,76 203,31 86,54 77,64 284,49 76,95 60.90 27,99 52,84 351,85 210,44 42,31 44,52 317.30 48,02 105.31 41.91 50,99 61,65 26,24 23,54 86,26 26. 9 . 91 Official Journal of the European Communities No L 270/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 119,64 33,11 42,35 5053 1399 1788 946,62 262,75 335,1 1 245,20 67,94 86,80 835,31 231,20 295,70 27235 7461 9641 91,77 25,42 32,48 183511 50719 64963 276,35 76,60 97,83 83,79 23,11 29,66 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 1 ex 0805 20 901 ex 0805 30 10 ex 0805 30 90  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh 31,71 52,29 89,26 100,89 52,98 49,12 109,40 1339 2207 3774 4271 2237 2074 4620 250,92 414.15 707,98 797.16 419,23 388,70 865,64 64,99 107,31 183,37 207,60 108,59 100,68 224,22 221,41 364,70 621,51 703,86 369,93 342,99 763,85 7219 11860 20059 22741 12061 11 183 24905 . 24,32 40,12 68,53 77,60 40,64 37,68 83,92 48642 80233 136456 154067 81271 75353 167811 73,25 120,90 206,56 233,88 122,38 113,47 252,71 22,21 36.61 62,37 70,29 37,11 34,40 76.62 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19) 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 ) 0808 10 93 0808 10 99 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future  other Apples Pears 67.20 77.21 68,88 13,48 32,74 78,00 71,94 2838 3261 2909 569 1382 3294 3038 531,69 610,96 545,04 106,69 259,04 617,17 569,23 137,72 158,25 141,18 . 27,63 67,10 159,86 147,44 469,17 539,12 480,95 94,15 228,58 544,60 502,29 15297 17577 15681 3069 7452 17756 16377 51,54 59,23 52,83 10,34 25,11 59,83 55,18 103073 118440 105660 20684 50218 119644 110349 155,22 178,36 159,11 31,14 75,62 180,17 166,17 47,06 54,08 48,24 9,44 22,93 54,63 50,39 2.140.1 2.140.2 2.150 2.160 2.170 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 90| ex 0809 30 00 Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 91,95 79,55 25,50 90,53 70,90 3889 3360 1078 3825 2997 730,80 629,46 202,14 718,45 562,03 189,02 163,05 52,37 185,77 145,62 640,67 555,44 177,93 632,16 4^4,72 20627 18110 5786 20401 16089 70,66 61,02 19,58 69,52 54,45 140584 122026 39065 138679 108614 212,85 183,76 58,99 209,44 164,02 64,07 55,72 17,80 63,20 49,49 No L 270/8 Official Journal of the European Communities 26. 9. 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 2.190 2.200 ex 0809 30 00 0809 40 111 0809 40 19j 0810 10 101 0810 10 90J Nectarines Plums Strawberries 82,65 50,76 112,79 3490 2143 4769 653,93 401,62 894,61 169,38 104,03 231,71 577,04 354,39 785,35 18814 11555 25346 63,39 38,93 86,60 126770 77858 172427 190,90 117,24 261,01 57,88 35,55 78,82 2.205 2.210 2.220 0810 20 10 0810 40 30 0810 90 10 Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.^ 1 336,1 136,31 166,22 56503 5755 7020 10597,8 1 079,64 1315,17 2745,00 279,74 340,66 9303,49 950,71 1 160,52 300265 30917 37838 1 025,9 104,59 127,50 2042614 209154 254956 3092,02 315,16 383,94 933,75 95,45 116,42 2.230 2.240 2.250 ex 0810 90 80 ex 0810 90 80 ex 0810 90 30 Pomegranates Khakis (including Sharon fruit) Lychees 59,47 295,15 329,14 2511 12465 13901 470,56 2335,24 2604,20 121,88 604,90 674,56 415,22 2060,65 2297,98 13538 67186 74924 45,61 226,39 252,46 91221 452705 504846 137,37 681,74 760,25 41,65 206,72 230,53